          Case 3:19-cv-01205-JBA Document 47 Filed 01/04/20 Page 1 of 3




                        UNITED STATES DISTRICT COURT
                            DISTRICT OF CONNECTICUT


JACKSON NATIONAL LIFE                                        : CIVIL ACTION NO.
INSURANCE COMPANY,                                             3:19-CV-01205 (IBA)
PLAINTIFF


               vs
EMELIN PAGAN, MAYRA OSORIO
AKA MAYRA LOZADA, TARA OSRIO
AND NATALIE OSORIO, DEFENDANTS                               : JANUARY 4, 2020


                                   STATUS REPORT


     1.The Complaint in this matter was dated and filed on August 5, 2019, seeking Interpleader

Relief and an Order directing Jackson to pay the proceeds of a certain life insurance policy issued

by it on the life of one Adalberto Osorio to the appropriate Defendant or Defendants.

      2. The proceeds of the life insurance policy in the approximate amount of $150,000 have been

deposited with the Court.

      3. On 9/4/19, the Defendant Emelin Pagan, Widow of the decedent, filed an Answer with

Affirmative defenses and a Counterclaim.

       4. Also on 9/4/19, Defendant Pagan filed a Motion for Summary Judgment, which was

premature and has been dismissed by the Court without prejudice as noted below.

       5. On 9/17/19, as referred to above, the Court denied the Motion for Summary Judgment

without prejudice "for failure to comply with the Pre-Filing Conference requirement".
            Case 3:19-cv-01205-JBA Document 47 Filed 01/04/20 Page 2 of 3


          6. On 9/27/19 Attorney James S. Brewer filed a Notice of Appearance for Defendant Mayra

Osorio.


          7. On 10/11/19, Defendant Mayra Osorio filed an Answer to the Complaint, with

Affirmative Defenses and a Cross-claim against all Defendants.

          8. On 10/17/19, the undersigned on behalf of Defendant Emelin Pagan filed a Motion for

Admissions, which has since been withdrawn.


          9. On 10/18/19, the Court held a telephonic Status Conference.

          10. On 10/24/19, Attorney Amy J. Horowitz filed a Motion to Withdraw the Appearanes

she had filed earlier on behalf of Natalie Osorio and Tara Osorio, Daughters of the late insured,

Adalberto Osorio. Each of those Daughters has subsequently filed Pro Se appearances but in

neither case have any other pleadings or other filings been entered.


          11. On 10/23/19, the case was referred to Magistrate Judge Robert M. Spector for a

Settlement Conference.

          12. On 11/4/19 a telephonic Status Conference was held before Judge Spector, as the result

of which a Settlement Conference was scheduled for 12/6/19.

          13. On 11/5/19 a Report of a 26W Planning Meeting was filed by the undersigned Counsel

for Emelin Pagan.

          14. On 11/7/19, a proposed Order for Interpleader Relief was filed by the Plaintiff Jackson

National Life and a Consent Order granting that relief was entered on 11/22/19.


          15. On 11/22/19, the Court cancelled a Settlement Conference which had been scheduled

for 11/26/19 in response to a Motion seeking that cancellation filed by the undersigned on 11/21/19
          Case 3:19-cv-01205-JBA Document 47 Filed 01/04/20 Page 3 of 3


for the reason that the Widow and Defendant Emelin Pagan has no interest in settling the matter and

will be re-filing her Motion for Summary Judgment.

        16. Under the Scheduling Order entered by the Court on 11/20/19, Discovery was due by

12/13/19, but no Discovery requests have been filed. The other entries in that Scheduling Order

remain in effect, including a filing date for Dispositive Motions by 1/24/20.

                                              DEFENDANT
                                              EMELIN PAGAN




                                                  C. Thomas Furniss
                                                  Fed Bar #ct00028
                                                  C. Thomas Furniss, LLC
                                                  248 Hudson St.
                                                  Hartford CT 06106

                                                   (860) 527-2245
                                                   cthomasfurniss@gmail.com

               I hereby certify that the foregoing was filed electronically on this 4th day of January,

2020.
